ON appellant’s motion for rehearing.
BEAUCHAMP, Judge.
We have carefully re-examined the record in this case, with full consideration given to each complaint raised in the motion for rehearing, and are firmly of the opinion that the record justifies the statements made and the conclusion reached on original submission.
The procedure taken was quite an unusual one which probably grew out of the fact that the appellant declined to have an attorney on her trial and was disappointed when the court imposed the jail sentence. This was his province. She then secured an attorney who has faithfully represented her in a motion for a new trial as well as in this Court, but the record of the case was made when it was tried. Nothing was raised in the motion for a new trial which would have justified the court in granting it.
Few of the complaints raised on appeal are properly before this Court for consideration. They were considered and fairly discussed in the original opinion and the motion for rehearing is overruled.